                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JESSE JACKSON,                       *
                                     *
      Petitioner,                    *
vs.                                  * CRIMINAL NO. 07-00148-WS-B
                                     * CIVIL ACTION NO. 16-00639-WS-B
UNITED STATES OF AMERICA,            *
                                     *
      Respondent.                    *

                                    ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.         It is ORDERED that Petitioner Jesse

Jackson’s “Writ of Error Coram Nobis” and supplement thereto (Docs.

216, 220), which the Court construes as a Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255, be dismissed

with prejudice as time-barred, and that Jackson is not entitled to

the issuance of a certificate of appealability or to proceed in

forma pauperis on appeal.

      DONE this 7th day of March, 2019.


                                   s/WILLIAM H. STEELE
                                   UNITED STATES DISTRICT JUDGE
